IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 99-10100
                           Summary Calendar



LAURIE ABDELJALIL, on behalf of Marcus Walker, on behalf of
Sarah Walker, on behalf of Khaled Kasem Abdeljalil, on
behalf of Kasem Mahmoud Abdeljalil, Individually and as
Natural Parent and Next Friend of Marcus Walker, a Minor and
Sarah Walker, a Minor, and as the Administratrix and
Personal Representative of the Estate of Khaled Kasem
Abdeljalil, Deceased, and Kasem Mahmoud Abdeljalil,

                                           Plaintiff,

JIMMIE A. FRANKLIN,

                                           Appellant,

versus

THE CITY OF FORT WORTH; TAMMY RACHALL, In her Individual and
Official Capacity; SHIRLEY WALKER, In her Individual and
Official Capacity,

                                           Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:98-CV-342-A
                       - - - - - - - - - -
                        September 11, 2000

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges

PER CURIAM:*

     Jimmie Franklin, attorney for plaintiffs, appeals from the

district court’s order imposing a $500 sanction pursuant to FED. R.

CIV. P. 11(b).    We review a Rule 11 sanction order for an abuse of

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-10100
                                 -2-

discretion.   See Thomas v. Capital Sec. Servs., Inc., 836 F.2d 866,

872 (5th Cir. 1988)(en banc).        A very deferential standard of

review is used because “the district court is better situated than

the court of appeals to marshal the pertinent facts and apply the

fact-dependent legal standard mandated by Rule 11.”     Cooter & Gell

v. Hartmarx Corp., 496 U.S. 384, 402 (1990).

     The district court imposed the instant Rule 11 sanction

because it held that the claims filed against defendant Tammy

Rachall were without substance.      After review of the record and

briefs, we hold that, in light of the deferential standard of

review, the district court did not abuse its discretion in imposing

the instant sanction against Franklin.

     Accordingly,   the   district   court’s   imposition   of   a   $500

sanction against Franklin is AFFIRMED.